Execution Version

Exhibit 10.4

 

AMENDMENT NO. 2 TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”)  entered into and effective as of October 8, 2014 (the “Effective
Date”) is by and among Callon Petroleum Company, a Delaware corporation (the
“Borrower”), the subsidiaries of the Borrower party hereto (the “Guarantors”),
the Lenders party hereto (as defined below), and JPMorgan Chase Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and as an issuing lender (in such capacity, the “Issuing Lender”).

RECITALS

 

A.The Borrower is party to that certain Fifth Amended and Restated Credit
Agreement dated as of March 11, 2014 among the Borrower, the financial
institutions party thereto from time to time, as lenders (the “Lenders”), the
Administrative Agent and the Issuing Lender (as amended by that certain
Amendment No. 1 to Fifth Amended and Restated Credit Agreement dated June 11,
2014, and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.The Borrower has notified the Administrative Agent and the Lenders that it
intends to acquire certain assets (collectively, the “Acquisition Properties”)
pursuant to the terms of the Purchase and Sale Agreement dated August 29, 2014
(the “Purchase and Sale Agreement”) among the Borrower, as buyer, and the
working interest owners of the Acquisition Properties, as sellers (collectively,
the “Sellers”) (the Purchase and Sale Agreement, together with all bills of
sale, assignments, agreements, instruments and documents executed and delivered
in connection therewith, as amended, the “Acquisition Documents”).

 

C.Subject to the terms and conditions set forth herein, the parties hereto wish
to amend the Credit Agreement as provided herein.

 

Now Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.Defined Terms.  As used in this Amendment, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein.  Each term defined in the Credit Agreement and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement (as amended hereby), unless expressly provided to the contrary.

Section 2.Other Definitional Provisions.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Amendment, unless otherwise specified.  The words “hereof”,  “herein”, and
“hereunder” and words of similar import



 

--------------------------------------------------------------------------------

 

 

when used in this Amendment shall refer to this Amendment as a whole and not to
any particular provision of this Amendment.  The term “including” means
“including, without limitation,”.  Paragraph headings have been inserted in this
Amendment as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Amendment and shall not be used
in the interpretation of any provision of this Amendment.



Section 3.Amendments to Credit Agreement. 

(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions where alphabetically appropriate to read as follows:

“Existing Second Lien Credit Agreement” means the Credit Agreement dated as of
March 11, 2014 among Borrower, the lenders party thereto from time to time, and
JPMorgan Chase Bank, National Association in its capacity as the administrative
agent for such lenders, as amended, restated, supplemented or otherwise
modified.

“Second Amendment Effective Date” means October 8, 2014.

“Specified Hedge Contracts” means Hedge Contracts other than (i) puts or floors
for which there exists no deferred obligation to pay the related premium or
other purchase price and (ii) basis differential swaps.

(b)The following definitions in Section 1.01 of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:

 “Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to $25,000,000.

“Second Lien Administrative Agent” means The Royal Bank of Canada in its
capacity as the administrative agent under the Second Lien Loan Documents, and
its permitted successors and assigns in such capacity.

“Second Lien Credit Agreement” means the Credit Agreement dated as of October 8,
2014 among Borrower, Second Lien Administrative Agent, and the Second Lien
Lenders, as amended, restated, supplemented or otherwise modified but only to
the extent permitted under the terms of the Intercreditor Agreement.

(c)The definition of “EBITDAX” in Section 1.01 of the Credit Agreement is hereby
amended by replacing the parenthetical “(with respect to acquisitions of Equity
Interests)” with the parenthetical “(with respect to acquisitions of 100% of the
Equity Interests of any Person)”.

(d)Section 2.02(g) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(g)Borrowing Base Adjustment for Incurrence of Certain Debt.  In addition to
Borrowing Base redeterminations and adjustments set forth in clauses (b) through
(d) and (f) above, upon the incurrence of any Second Lien Debt in excess of
$300,000,000 or



-2-

 

--------------------------------------------------------------------------------

 

 

any Senior Unsecured Debt (other than Senior Unsecured Debt the proceeds of
which are used to refinance Second Lien Debt to the extent permitted by Section
6.02(h)), the Borrowing Base shall be automatically reduced by an amount equal
to twenty-five percent (25%) of the principal amount of such Senior Unsecured
Debt incurred. 



(e)The Credit Agreement is hereby amended to add the following new Section 5.13
as follows:

Section 5.13.Required Commodity Hedges.  On or before the Second Amendment
Effective Date, the Borrower shall enter into and maintain Hedge Contracts with
Swap Counterparties such that the aggregate notional volume of all crude oil and
natural gas under all Hedge Contracts for each month in the period commencing on
the Second Amendment Effective Date and ending on December 31, 2015 is at least
85% of forecasted production from PDP Reserves for each such month during such
period (with at least 50% (or, if such percentage would cause the Borrower to
violate the restrictions on Hedge Contracts under Section 6.14, the highest
percentage that would not cause the Borrower to violate such restrictions) of
such Hedge Contracts, by volume, to be comprised of Specified Hedge Contracts,
and the remainder of such Hedge Contracts (other than Specified Hedge Contracts)
to be on terms reasonably acceptable to the Lead Arranger).  To the extent that
this specified volume is in excess of the amount allowed under Section
6.14(b)(ii) and Section 6.14(b)(iii), any excess volumes shall be hedged within
30 days after the Second Amendment Effective Date.

(f)Section 6.01(n) of the Credit Agreement is hereby amended by replacing the
reference to “$5,000,000” with a reference to “$10,000,000”.

(g)Section 6.02(c) of the Credit Agreement is hereby amended by replacing the
reference to “$7,500,000” with a reference to “$10,000,000”.

(h)Section 6.02(i) of the Credit Agreement is hereby amended by replacing the
reference to “$10,000,000” with a reference to “$15,000,000”.

(i)Section 6.04(b)(iv) of the Credit Agreement is hereby amended by replacing
the reference to “$12,500,000” with a reference to “$15,000,000”.

(j)Section 6.06(j) of the Credit Agreement is hereby amended by replacing the
reference to “$15,000,000” with a reference to “$17,500,000”.

(k)Section 6.02(h) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(h)the Second Lien Debt under the Second Lien Loan Documents subject to the
terms of the Intercreditor Agreement; provided that (i) the principal amount
thereof shall not exceed $300,000,000; provided that such principal amount may
be increased from time to time so long as, on a pro forma basis after giving
effect thereto and the use of proceeds thereof, the Leverage Ratio shall not



-3-

 

--------------------------------------------------------------------------------

 

 

be greater than 2.50 to 1.00; and (ii) such Debt does not have a maturity date
that is on or earlier than the date six months after the Maturity Date; and any
refinancings, refundings, replacements, renewals and extensions of such Second
Lien Debt with the proceeds of Senior Unsecured Debt or Refinancing Preferred
Stock of the Borrower; provided that any such Senior Unsecured Debt
or Refinancing Preferred Stock is in an aggregate principal amount not greater
than the aggregate principal amount of the Debt being renewed or refinanced,
plus the amount of any premiums required to be paid thereon and reasonable fees
and expenses associated therewith and an amount equal to any unutilized active
commitment under the Debt being renewed or refinanced; provided further that,
the foregoing conditions are not, and shall not be construed as, an increase in
the dollar limit in clause (h)(i) above nor an amendment of the specific
requirements set forth in clause (h)(ii) and the definitions of Senior Unsecured
Debt and Refinancing Preferred Stock; and

(l)Section 6.14 of the Credit Agreement is hereby amended by adding the
following proviso to the end of clause (b)(ii)(A)(2) thereof:

;  provided that for any such month in the period commencing on the Second
Amendment Effective Date and ending on December 31, 2015, such percentage shall
be increased to 100% 

(m)Section 6.19 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Section 6.19Current Ratio.  The Borrower shall not permit, as of the end of any
fiscal quarter, commencing with the fiscal quarter ending September 30, 2014,
the ratio of (a) its consolidated current assets to (b) its consolidated current
liabilities, to be less than 1.00 to 1.00.  For purposes of this calculation (i)
“current assets” shall include, as of the date of calculation, (A) the aggregate
Unused Commitment Amount and (B), for the fiscal quarter ending September 30,
2014 only, an amount equal to that portion of the Unused Commitment Amount (as
defined in the Existing Second Lien Credit Agreement) for which all applicable
conditions precedent to borrowing in the Existing Second Lien Credit Agreement
would be satisfied if a borrowing were requested to be made on such
date (including, without limitation, the condition set forth in Section 3.03(a)
of the Existing Second Lien Credit Agreement), but shall exclude, as of the date
of calculation (X) any cash or securities subject to Liens permitted by Section
6.01(l) and (Y) any assets representing a valuation account arising from the
application of ASC 815 and 410, and (ii) “current liabilities” shall exclude, as
of the date of calculation, (A) for each fiscal quarter ending on or after
December 31, 2014, the current portion of long-term Debt existing under this
Agreement and the Second Lien Credit Agreement (other than any scheduled
amortization payments prior to the stated maturity thereof), (B) for the fiscal
quarter ending September 30, 2014 only, the current portion of long-term Debt
existing under this Agreement and the Existing Second Lien Credit Agreement
(other than any scheduled amortization



-4-

 

--------------------------------------------------------------------------------

 

 

payments prior to the stated maturity thereof), and (C) any liabilities
representing a valuation account arising from the application of ASC 815 and
410. 

(n)Section 6.20 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Section 6.20Leverage Ratio.  The Borrower shall not permit, as of the end of any
fiscal quarter, commencing with the fiscal quarter ending December 31, 2014, the
Leverage Ratio to be greater than 4.00 to 1.00.  For the fiscal quarters ending
December 31, 2014 through June 30, 2015, EBITDAX shall be determined as follows:
(i) EBITDAX for the fiscal quarter ended December 31, 2014 shall be EBITDAX for
the fiscal quarter period then ended multiplied by 4, (ii) EBITDAX for the
fiscal quarter ended March 31,  2015 shall be EBITDAX for the two-fiscal quarter
period then ended multiplied by 2, and (iii) EBITDAX for the fiscal quarter
ended June 30, 2015 shall be EBITDAX for the three-fiscal quarter period then
ended multiplied by 4/3.

(o)Section 8.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Section 8.11Relationship of Administrative Agents.  Each of the Borrower and
each Lender (a) acknowledges that JPMCB (in its capacity as Administrative
Agent, Issuing Lender and/or Lender hereunder or otherwise, the “JPM First Lien
Parties”) and JPMCB (in its capacity as a Second Lien Lender under the Second
Lien Credit Agreement, should JPMCB serve in such capacity, or otherwise, the
“JPM Second Lien Parties”) are separate business units of JPMorgan Chase & Co.
and that the rights and obligations of the JPM First Lien Parties and the JPM
Second Lien Parties and their respective Affiliates under the Loan Documents and
under the Second Lien Loan Documents are separate and distinct, are exercisable
in the sole discretion of each such party and shall not be merged in law or in
equity; (b) acknowledges that the consent, approval, waiver or other action by
the JPM First Lien Parties does not constitute a consent, approval, waiver or
other action by the JPM Second Lien Parties, and that any such action by the JPM
Second Lien Parties similarly does not bind the JPM First Lien Parties; (c)
acknowledges that it will communicate separately with each of the JPM First Lien
Parties and the JPM Second Lien Parties, and distribute information separately
to each of the JPM First Lien Parties and the JPM Second Lien Parties as
required under the Loan Documents; and (d) consents to the JPM First Lien
Parties and the JPM Second Lien Parties and their respective officers,
employees, advisors and Affiliates working together and sharing information
about the Borrower, its Subsidiaries and each Lender.  Notwithstanding any
consent to share information, neither the Borrower nor any Lender should assume
that the JPM First Lien Parties and the JPM Second Lien Parties have shared
information between them. 

(p)Exhibit B to the Credit Agreement (Form of Compliance Certificate) is hereby
amended and restated in its entirety in the form attached hereto as Exhibit B.



-5-

 

--------------------------------------------------------------------------------

 

 

Section 4.Borrowing Base Increase.  Effective as of the Effective Date, the
Borrowing Base is hereby increased from $155,000,000.00 to $250,000,000.  Once
effective, the new Borrowing Base amount shall remain in effect at that level
until the Borrowing Base is redetermined or reduced in accordance with the
Credit Agreement.

Section 5.Representations and Warranties.    

(a)The Borrower and each Guarantor hereby represents and warrants that: (i)
after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement, as amended hereby, and the representations
and warranties contained in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) on and as of the date hereof as if
made on as and as of such date except to the extent that any such representation
or warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representation or
warranty that already is qualified or modified by materiality in the text
thereof) as of such earlier date; (ii) after giving effect to this Amendment, no
Default has occurred and is continuing; (iii) the execution, delivery and
performance of this Amendment are within the limited liability company, limited
partnership, or corporate power and authority of the Borrower and each Guarantor
and have been duly authorized by appropriate limited liability company, limited
partnership or corporate action and proceedings; (iv) this Amendment constitutes
the legal, valid, and binding obligation of the Borrower and each
Guarantor enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(v) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Amendment;  and (vi) the Liens under the
Security Instruments are valid and subsisting and secure the Obligations, as
amended hereby.    

(b)Notwithstanding anything to the contrary contained herein, in the Credit
Agreement or in any other Loan Document to the contrary, (i) the only
representations and warranties relating to the Sellers, the Acquisition
Properties, the Borrower and its Subsidiaries and their respective businesses
the accuracy of which shall be a condition to the increase of the Borrowing Base
described in Section 4 and the availability of the Advances and Letters of
Credit up to the amount of such increased Borrowing Base on the Effective Date
shall be (A) such of the representations made by the Sellers with respect to the
Acquisition Properties in the Acquisition Documents as are material to the
interests of the Lenders, but only to the extent that the Borrower has the right
to terminate its obligations under the Acquisition Documents as a result of a
breach of such representations in the Acquisition Documents and (B) the
Specified Representations (as defined below) and (ii) the terms of the Loan
Documents shall be in a form such that they do not impair the availability of
the Loans and Letters of Credit up to the amount of such increased Borrowing
Base on the Effective Date if the conditions set forth in Section 6 hereof are
satisfied (it being understood that, to the extent any lien search or security
interest in any Collateral is not or cannot be provided and/or perfected on the
Effective Date (other than (x) Uniform Commercial Code, tax and judgment lien
searches, (y) the pledge and perfection of the security interests in assets with
respect to which a lien may be perfected by the filing of a



-6-

 

--------------------------------------------------------------------------------

 

 

financing statement under the Uniform Commercial Code and (z) the delivery of
unrecorded Mortgages (or supplements thereto) which, together with all existing
Mortgages delivered and in effect encumber at least 80% of the PV 9 of all of
the Borrower’s and the Guarantors’ Oil and Gas Properties constituting Proven
Reserves, including the Acquisition Properties, as evaluated in the Acquisition
Engineering Report (as defined below)) after the Borrower’s use of commercially
reasonable efforts to do so, then the provision of such lien search and the
provision and/or perfection of a Lien and security interest in such Collateral
shall not constitute a condition precedent to the increase of the Borrowing Base
described in Section 4 and the availability of the Advances and Letters of
Credit on the Effective Date, but instead shall be required to be delivered
after the Effective Date pursuant to arrangements and timing to be mutually
agreed by the Administrative Agent and the Borrower acting reasonably.  For
purposes hereof, “Specified Representations” means the representations and
warranties in the Credit Agreement relating to corporate existence and good
standing of the Borrower and its Subsidiaries; power and authority, due
authorization, execution and delivery and enforceability, in each case, related
to, the entering into and performance of the Loan Documents; non-contravention
of the Loan Documents with the Borrower’s and each of its Subsidiaries’
organizational documents or applicable law; solvency as of the Effective Date
(after giving effect to the transactions contemplated hereby) of the Borrower
and its Subsidiaries on an individual basis; use of proceeds; Federal Reserve
margin regulations; the Investment Company Act; and creation, validity and,
subject to the parenthetical in the immediately preceding sentence, perfection
of Liens and security interests in the collateral.  



Section 6.Conditions to Effectiveness.    This Amendment shall become effective
as of the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a)The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of:

(i)this Amendment, duly and validly executed and delivered by duly authorized
officers of the Borrower, the Guarantors, the Administrative Agent, and the
Lenders;

(ii)copies, certified as of the Effective Date by a Responsible Officer or the
secretary or an assistant secretary of the Borrower of (A) the resolutions of
the board of directors of the Borrower approving this Amendment and the Loan
Documents to which the Borrower is a party (or certifying that such resolutions
have not been amended or otherwise modified since the date they were previously
delivered to the Administrative Agent), (B) the articles or certificate of
incorporation and the bylaws of the Borrower (or certifying that such documents
have not been amended or otherwise modified since the date they were previously
delivered to the Administrative Agent), (C) certificates of good standing and
existence for the Borrower in (1) the state, province or territory in which the
Borrower is organized and (2) each other state, province or territory in which
the Borrower is required to be qualified to do business under Section 5.03 of
the Credit Agreement, which certificates shall be dated a date not earlier than
30 days prior to the date hereof, and (D) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Amendment;  



-7-

 

--------------------------------------------------------------------------------

 

 

(iii)copies, certified as of the Effective Date by a Responsible Officer or the
secretary or an assistant secretary of each Guarantor of (A) the resolutions of
the board of directors (or other applicable governing body) of such Guarantor
approving this Amendment and the Loan Documents to which such Guarantor is a
party (or certifying that such resolutions have not been amended or otherwise
modified since the date they were previously delivered to the Administrative
Agent), (B) the articles or certificate (as applicable) of incorporation (or
organization) and bylaws of such Guarantor (or certifying that such documents
have not been amended or otherwise modified since the date they were previously
delivered to the Administrative Agent), (C) certificates of good standing and
existence for such Guarantor in (1) the state, province or territory in which
such Guarantor is organized and (2) each other state, province or territory in
which such Guarantor is required to be qualified to do business under Section
5.03 of the Credit Agreement, which certificates shall be dated a date not
earlier than 30 days prior to the date hereof, and (D) all other documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Amendment;

(iv) (A) a certificate of a Responsible Officer of the Borrower certifying: (1)
that, on the Effective Date, the Borrower has consummated the Acquisition in
accordance with the terms and conditions of the Acquisition Documents (with all
of the material conditions precedent thereto having been satisfied in all
material respects by the parties thereto) without giving effect to any waiver,
modification or consent thereunder that is materially adverse to the Lenders (as
determined by the Administrative Agent) unless approved by the Administrative
Agent and acquired substantially all of the Properties contemplated by the
Acquisition Documents; (2) as to the final purchase price for the Acquisition
Properties after giving effect to all adjustments as of the closing date
contemplated by the Acquisition Documents and specifying, by category, the
amount of such adjustment; (3) that attached thereto is a true and complete list
of the Properties which have been excluded from the Acquisition pursuant to the
terms of the Acquisition Documents, specifying with respect thereto the basis of
exclusion as  title defect,  preferential purchase right,  environmental
or  casualty loss; (4) that attached thereto is a true and complete list of all
Acquisition Properties for which the seller has elected to cure a title defect,
(5) that attached thereto is a true and complete list of all Acquisition
Properties for which the seller has elected to remediate an adverse
environmental condition, and (6) that attached thereto is a true and complete
list of all Acquisition Properties which are currently pending final decision by
a third party regarding purchase of such property in accordance with any
preferential right;  and (7) a true and complete executed copy of the Purchase
and Sale Agreement each of the other material Acquisition Documents, which other
material Acquisition Documents (other than the Purchase and Sale Agreement) and
any amendments, supplements or modifications to the Purchase and Sale Agreement
shall be reasonably acceptable to the Administrative Agent; (B) evidence of all
consents and approvals required pursuant to the terms of the Acquisition
Documents, including the consent of the board of directors, members, managers or
partners, as applicable, of each Seller who is a corporation, limited liability
company or partnership authorizing the Purchase and Sale Agreement and the
transactions thereunder, and (C) such other related documents and information as
the Administrative Agent shall have reasonably requested;



-8-

 

--------------------------------------------------------------------------------

 

 

(v)a copy of (A) an Internal Engineering Report dated as of May 1, 2014, and (B)
an Independent Engineering Report dated as of May 1, 2014  prepared by Ryder
Scott Co. LP as to the Acquisition Properties (collectively, the “Acquisition
Engineering Report”); and

(vi)duly executed counterparts of Mortgages (or supplements thereto) which,
together with all existing Mortgages delivered and in effect, is sufficient,
after giving effect to the Acquisition, to grant to the Administrative Agent an
Acceptable Security Interest on at least 80% of the PV 9 of all of the
Borrower’s and the Guarantors’ Oil and Gas Properties constituting Proven
Reserves, including the Acquisition Properties, as evaluated in the Acquisition
Engineering Report.

(b)Title.  The Administrative Agent shall have received such title information
as the Administrative Agent may reasonably require, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, on at
least 80% of the PV 9 of all of the Borrower’s and the Guarantors’ Oil and Gas
Properties constituting Proven Reserves, including the Acquisition Properties,
as evaluated in the Acquisition Engineering Report.

(c)Liens.  The Administrative Agent shall have received satisfactory evidence
that any Liens on the Acquisition Properties have been released or terminated
(other than Permitted Liens);

(d)Second Lien Credit Agreement.  (i) The Borrower shall have entered into the
Second Lien Credit Agreement, (ii) the terms and conditions thereof shall be
reasonably satisfactory to the Administrative Agent and the Lenders, (iii) the
conditions precedent set forth in Article VI of the Second Lien Credit Agreement
shall have been satisfied or waived in writing on or prior to the date hereof,
and (iv) the Borrower shall have received proceeds of the loans thereunder in
the amount of $300,000,000 (less fees and any original issue discount).  The
Borrower shall have delivered to the Administrative Agent true, correct and
complete copies (certified to be such by the Borrower) of the Second Lien Credit
Agreement and each other material agreement, instrument, or document executed by
the Borrower or any Guarantor or any of their respective officers at any time in
connection with the Second Lien Credit Agreement on or before the Effective Date
and such documents are reasonably satisfactory to the Administrative Agent.

(e)Payment in Full of Existing Debt.  On the Effective Date (or substantially
simultaneously with the Effective Date), all Debt of the Borrower and its
Subsidiaries owing in respect of the Existing Second Lien Credit Agreement shall
have been paid in full, all commitments (if any) in respect of the Existing
Second Lien Credit Agreement shall have been terminated, and all guarantees
therefor and all Liens and security therefor shall have been discharged and
released; and the Administrative Agent shall have received a copy of a “pay-off”
letter (or such other evidence) in form and substance satisfactory to the
Administrative Agent with respect to all Debt under the Existing Second Lien
Credit Agreement; and the Administrative Agent shall have received copies from
the Borrower or the Second Lien Administrative Agent of UCC (or equivalent)
termination statements, mortgage releases, releases of assignments of leases and
rents, and other instruments which terminate all Liens securing the Debt under
the Existing Second Lien Credit Agreement.  



-9-

 

--------------------------------------------------------------------------------

 

 

(f)Representations and Warranties.  Subject to Section 5(b), the representations
and warranties in this Amendment shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date hereof except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case it shall have been true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date, and no Default shall
have occurred and be continuing.

(g)Delivery of Financial Statements.  The Administrative Agent and the Lenders
shall have received true and correct copies of summary pro forma historical
consolidated financial data for the Borrower and its Subsidiaries for the
two-fiscal quarter period most recently ended prior to the Effective Date and
the year ended December 31, 2013, in each case, after giving pro forma effect to
the Acquisition and the other transactions contemplated hereby. 

(h)Hedge Contracts.  The Borrower shall enter into all Hedge Contracts as
required by Section 5.13 of the Credit Agreement (after giving effect to the
amendments contained herein).  

(i)Consents, Licenses, Approvals, etc.  The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying that
all consents, licenses and approvals required in accordance with applicable
Legal Requirements, or in accordance with any document, agreement, instrument or
arrangement to which the Borrower, any Guarantor or any of their respective
Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement and the other Loan
Documents have been obtained.  In addition, the Borrower, the Guarantors and
their respective Subsidiaries shall have all such material consents, licenses
and approvals required in connection with the continued operation of the
Borrower, such Guarantors and such Subsidiaries and such approvals shall be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on this Agreement
and the actions contemplated hereby.

(j)No Proceeding or Litigation; No Injunctive Relief.  No action, suit,
investigation or other proceeding (including the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with (A) any
of the Oil and Gas Properties or other Properties of the Borrower and its
Subsidiaries which, in the Administrative Agent’s sole discretion, could
reasonably be expected to result in a Material Adverse Change or (B) this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Change.

(k)Fees.  On the Effective Date, the Borrower shall have paid the fees required
by the Fee Letter dated August 29, 2014 and all costs and expenses that have
been invoiced not less than two (2) days prior to the Effective Date and are
payable pursuant to Section 9.04 of the



-10-

 

--------------------------------------------------------------------------------

 

 

Credit Agreement, together with such additional amounts as shall constitute the
Administrative Agent’s counsel’s reasonable estimate of expenses and
disbursements to be incurred by such counsel in connection with the recording
and filing of Mortgages and Uniform Commercial Code financing statements;
provided, that, such estimate shall not thereafter preclude further settling of
accounts between the Borrower and the Administrative Agent.



Section 7.Acknowledgments and Agreements. 

(a)The Borrower acknowledges that on the date hereof all outstanding Obligations
are payable in accordance with its terms and the Borrower waives any defense,
offset, counterclaim or recoupment with respect thereto.

(b)The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents, as amended hereby.  Except as expressly set forth herein, this
Amendment shall not constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, as amended hereby, (ii) any of
the agreements, terms or conditions contained in any of the Loan Documents, as
amended hereby, (iii) any rights or remedies of the Administrative Agent, the
Issuing Lender, or any Lender with respect to the Loan Documents, as amended
hereby, or (iv) the rights of the Administrative Agent, the Issuing Lender, or
any Lender to collect the full amounts owing to them under the Loan Documents,
as amended hereby.

(c)The Borrower, each Guarantor, Administrative Agent, the Issuing Lender and
each Lender do hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby, and acknowledge and agree that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and each
Guarantor acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, the Loan Documents,
and the Guaranty, are not impaired in any respect by this Amendment.

(d)From and after the date hereof, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended by this Amendment and the other documents executed pursuant
hereto.  This Amendment is a Loan Document for the purposes of the provisions of
the other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

(e)From and after the Effective Date, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related expenses, including Taxes and the fees, charges
and disbursements of any counsel for any of the foregoing, arising in connection
with the Administrative Agent’s treating, for purposes of determining
withholding Taxes imposed under FATCA, the Credit Agreement as qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

Section 8.Reaffirmation of the Guaranty.  Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full



-11-

 

--------------------------------------------------------------------------------

 

 

and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guaranteed Obligations (as defined in the
Guaranty), as such Guaranteed Obligations may have been amended by this
Amendment, and its execution and delivery of this Amendment does not indicate or
establish an approval or consent requirement by such Guarantor under the
Guaranty in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement, the Notes or any of the other Loan
Documents.



Section 9.Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Amendment may be executed by
facsimile or other electronic signature and all such signatures shall be
effective as originals.

Section 10.Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 11.Invalidity.  In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 12.Governing Law.    This Amendment shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.

Section 13.Entire Agreement. THIS Amendment, THE CREDIT AGREEMENT, AS AMENDED
HEREBY, THE OTHER LOAN DOCUMENTS, ANY TREASURY MANAGEMENT AGREEMENTS WITH A
TREASURY MANAGEMENT BANK, AND ANY HEDGE CONTRACTS WITH SWAP COUNTERPARTIES,
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED
CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH
RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

-12-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

 

BORROWER:

 

CALLON PETROLEUM COMPANY

 

 

By: /s/ Joseph C. Gatto, Jr.

 

 

Joseph C. Gatto, Jr.

 

 

Chief Financial Officer, Senior Vice President and

 

 

Treasurer

 

 

 

 

GUARANTOR:

 

CALLON PETROLEUM OPERATING

 

 

COMPANY

 

 

By: /s/ Joseph C. Gatto, Jr.

 

 

Joseph C. Gatto, Jr.

 

 

Chief Financial Officer, Senior Vice President and

 

 

Treasurer

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

JPMORGAN CHASE BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, an

 

Issuing Lender and a Lender

 

 

 

By: /s/ Michael A. Kamauf

 

Name: Michael A. Kamauf

 

Title: Authorized Officer

 

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

 

LENDER:

 

REGIONS BANK

 

 

 

 

 

 

 

 

By: Michael Kutcher

 

 

Name: Michael Kutcher

 

 

Title: Assistant Vice President

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

 

LENDER:

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

By: /s/ Daniel A. Davis

 

 

Name: Daniel A. Davis

 

 

Title: SVP

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

 

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By: /s/ Matthew L. Molero

 

 

Name: Matthew L. Molero

 

 

Title: Sr. Vice President

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

 

LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By: /s/ George E. McKean

 

 

Name: George E. McKean

 

 

Title: Senior Vice President

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

 

LENDER:

 

WHITNEY BANK

 

 

 

 

 

 

 

 

By: /s/ William Jockhetz

 

 

Name: William Jochetz

 

 

Title: Vice President

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

 

LENDER:

 

IBERIABANK, N.A.

 

 

 

 

 

 

 

 

By: /s/ Kevin P. Rafferty

 

 

Name: Kevin P. Rafferty

 

 

Title: Regional President of Texas

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

 

LENDER:

 

ONEWEST BANK N.A.

 

 

 

 

 

 

 

 

By: /s/ Whitney Randolph

 

 

Name: Whitney Randolph

 

 

Title: Senior Vice President

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

 

LENDER:

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

By: /s/ John Kovarik

 

 

Name: John Kovarik

 

 

Title: Vice President

 





Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 



 

 

 

LENDER:

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

By: /s/ Kristan Spivey

 

 

Name: Kristan Spivey

 

 

Title: Authorized Signatory

 

 



Signature page to

Amendment No. 2 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------